Name: 95/363/EC: Council Decision of 7 September 1995 appointing three members and three alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: parliament;  Europe;  executive power and public service;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1995-09-12

 Avis juridique important|31995D036395/363/EC: Council Decision of 7 September 1995 appointing three members and three alternate members of the Committee of the Regions Official Journal L 216 , 12/09/1995 P. 0007 - 0007COUNCIL DECISION of 7 September 1995 appointing three members and three alternate members of the Committee of the Regions (95/363/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof, Having regard to the Council Decision 94/65/EC of 26 January 1994 appointing members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1), Whereas three members' seats have become vacant on the Committee following the resignations of Mr JosÃ © Marco BÃ ©rges, Mr Joan Lerma i Blasco and Mr Antonio TrevÃ ­n LombÃ ¡n, which were notified to the Council on 20 March and 25 July 1995; Whereas three alternate members' seats have become vacant on the Committee following the resignations of Mr RamÃ ³n Tejedor Sanz, Mrs Antonia FernÃ ¡ndez Felgueroso and Mrs Clementina RÃ ³denas Villena, which were notified to the Council on 11 April, 28 July and 22 August 1995; Having regard to the proposals from the Spanish Government, HAS DECIDED AS FOLLOWS: Sole Article 1. Mr S. Lanzuela is hereby appointed a member of the Committee of the Regions in place of Mr Marco BÃ ©rges for the remainder of the latter's term of office, which runs until 25 January 1998. 2. Mr E. Zaplana HermÃ ¡ndez-Soro is hereby appointed a member of the Committee of the Regions in place of Mr Lerma i Blasco for the remainder of the latter's term of office, which runs until 25 January 1998. 3. Mr S. MarquÃ ©s FernÃ ¡ndez is hereby appointed a member of the Committee of the Regions in place of Mr A. TrevÃ ­n LombÃ ¡n for the remainder of the latter's term of office, which runs until 25 January 1998. 4. Mr GimÃ ©nez Abad is hereby appointed an alternate member of the Committee of the Regions in place of Mr A. Tejedor Sanz for the remainder of the latter's term of office, which runs until 25 January 1998. 5. Mr J. R. GarcÃ ­a CaÃ ±al is hereby appointed an alternate member of the Committee of the Regions in place of Mrs A. FernÃ ¡ndez Felgueroso for the remainder of the latter's term of office, which runs until 25 January 1998. 6. Mr J. L. Olivas MartÃ ­nez is hereby appointed an alternate member of the Committee of the Regions in place of Mrs C. RÃ ³denas Villena for the remainder of the latter's term of office, which runs until 25 January 1998. Done at Brussels, 7 September 1995. For the Council The President J. SOLANA